         Case 3:18-cv-02076-MO                Document 141   Filed 05/01/19    Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON



Pacific Gulf Shipping Co.,

                              Plaintiff(s),
                                                      Case No.: 3:18-CV-02076-MO
v.

Adamastos Shipping & Trading S.A., et al.,            JOINT ALTERNATIVE DISPUTE
                                                      RESOLUTION REPORT
                     Defendant(s).
_____________________________________

Pursuant to LR 16-4(d), the parties to all cases, unless exempt, are required to confer regarding
ADR and file this report within one-hundred fifty (150) days of the initiation of a lawsuit. This
report is submitted in compliance with LR 16-4(d).

 1.      Have counsel held settlement discussions with their clients and the opposing party?
         ✔   Yes             No

         If not, provide an explanation:




 2.      The parties propose:      (check one of the following)

         ‫( ٸ‬a)           That this case be referred to a neutral of their choice for ADR
                         not sponsored by the Court pursuant to LR 16-4(e)(1).

         ‫( ٸ‬b)           That the Court refer this case to mediation using a Court-
                         sponsored mediator. (See LR 16-4(f) for Court-sponsored
                         mediation procedures). The parties seek a Court mediator
                         because:




Joint Alternative Dispute Resolution Report                                                         1
[Rev. 03/2018]
         Case 3:18-cv-02076-MO        Document 141       Filed 05/01/19      Page 2 of 2




         ‫( ٸ‬c)         ADR may be helpful at a later date following completion of:




         ‫( ٸ‬d)         The parties believe the Court would be of assistance in preparing for
                       ADR by:




         ‫ٸ‬
         ■
           (e)         The parties do not believe that any form of ADR will assist in the
                       resolution of this case.


         ‫( ٸ‬f)         Other:




Dated: 5/1/2019                                  By:    s/ Briton P. Sparkman
                                                        Pacific Gulf Shipping Co.



                                                 By:     s/ Jeremy A. Herschaft
                                                        Vigorous Shipping & Trading, S.A.



                                                  By: s/ Brian P. Maloney
                                                        Blue Wall Shipping Ltd.




Joint Alternative Dispute Resolution Report                                                    2
[Rev. 03/2018]
